UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7732



CLIFTON PATTERSON,

                                              Plaintiff - Appellant,

          versus



LARRY W. POWERS, Warden; SPELLER; NFN CARTER;
LIEUTENANT PILGRIM; THOMAS MILLER; DOCTOR
BIANCO; NFN GREENE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-02-4145-6-22AK)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Patterson, Appellant Pro Se. Andrew Todd Darwin, HOLCOMBE,
BOMAR, GUNN & BRADFORD, P.A., Spartanburg, South Carolina; Edward
Grainger Smith, BUTLER, MEANS, EVINS & BROWNE, Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clifton Patterson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Patterson v.

Powers, No. CA-02-4145-6-22AK (D.S.C. Oct. 16, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -